[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                            AUGUST 16, 2007
                              No. 07-10564                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                 D. C. Docket No. 06-00279-CR--T-17-TBM

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                   versus

JOSE FRANCISCO SANCHEZ ARAGON,

                                                      Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (August 16, 2007)

Before DUBINA, CARNES and HILL, Circuit Judges.

PER CURIAM:

     Mark G. Rodriguez, counsel for Jose Francisco Sanchez Aragon, has filed a
motion to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Aragon’s conviction and sentence are AFFIRMED.




                                          2